          Case 1:19-cv-06957-AJN Document 82 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          11/25/20



  Hertz Global Holdings, Inc.,

                         Plaintiff,
                                                                              19-cv-6957 (AJN)
                 –v–
                                                                                    ORDER
  National Union Fire Ins. Co. of Pittsburgh, et al.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       Defendants’ November 11, 2019 Motion to Dismiss the Complaint is administratively

denied as a result of Defendants June 18, 2020 Motion to Dismiss the Second Amended

Complaint. Defendants’ February 5, 2020 letter motion for an extension of time is

administratively denied as the requested deadline extens has elapsed. This resolves Dkt. Nos. 22,

47.



       SO ORDERED.

 Dated: November 25, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
